Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 16/879,462 is responsive to amendments filed on 03/09/2022 in response to the Non-Final Rejection of 11/12/2021. Claim 31 has been cancelled and new claims 41-47 have been added with claim 41 being an independent claim.  Further, claims 35-38 have been amended, where claim 35 is an independent claim.  Currently, claims 1-3, 6-13, 16-23, 26-30, and 32-47 are pending and are presented for examination.

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 02/28/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.    	Applicant’s remarks filed on 03/09/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
5. 	 Claims 1-3, 6-13, 16-23, 26-30, and 32-47 are allowed.

Examiner’s Amendment
6.    An Examiner’s amendment to the record appearing below pertains to claim 34.  During an Examiner-initiated interview on 05/31/2022, it was recommended to amend the preamble “The non-transitory storage medium of claim 21” (emphasis added) to “The non-transitory computer- readable storage medium of claim 21” as it appears for e.g. in Claim 30.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was provided on May 31, 2022 in an Examiner initiated interview (see attached interview summary PTO-413B) with the attorney Timothy Loomis (Reg. No. 37,383).

The application has been amended as follows:

Claim 34 (Previously Presented): The non-transitory computer-readable storage medium of claim 21, wherein the instructions cause the one or more processors to determine not to use the merge mode with blending for the third block before determining whether to use the MMVD merge mode for the third block.

REASONS FOR ALLOWANCE
6.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to merge mode coding.
As noted in the Notice of Allowance on 06/24/2021, the closest prior art found was Ye et al. US 2020/0366901 A1 with reference to Provisional Application No. 62/849,105, hereinafter referred to as Ye.  However the features of canceled claims 4 and 5 were incorporated into the independent claims. Consequently, the Examiner found that the claims recite a specific order in which the merge mode coding is determined for first, second, and third blocks of video data. Although Ye does illustrate an algorithm for a coder to signal (parse) merge mode flags (see Fig. 8), the ordering is different from that claimed. For example unlike the claims (e.g. claim 1), Ye signals the MMVD flag before the CIIP flag (i.e. merge mode with blending). Although Ye teaches each block may be coded on a block-by-block basis (para 0065), the merge mode coding order is not specific to any one particular block (i.e. a 1st, 2nd, and 3rd block) as claimed.  As such, the above prior art do not reasonably disclose all of the features found in independent claims 1, 11, 21, 35, and 41 pertaining to the claimed merge mode coding.  Specifically, the prior art do not teach, “A method of coding video data, the method comprising: determining for a first block of the video data whether to use a sub-block merge mode; based on the determination not to use the sub-block merge mode for the first block, determining whether to use a merge mode with blending for the first block; based on the determination to use the merge mode with blending for the first block, coding the first block with the merge mode with blending; determining for a second block of the video data whether to use the sub-block merge mode; based on the determination to use the sub-block merge mode for the second block, coding the second block of video data with the sub-block merge mode; determining for a third block of the video data whether to use the sub-block merge mode; based on the determination not to use the sub-block merge mode for the third block, determining whether to use the merge mode with blending for the third block; based on the determination not to use the merge mode with blending for the third block, determining whether to use a motion vector difference (MMVD) merge mode for the third block; and coding the third block with the MMVD merge mode or a regular merge mode based on the determination whether to use the MMVD merge mode for the third block, wherein the regular merge mode does not use motion vector differences.” as recited for example in independent claim 1. Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date (EFD) of the instant application (i.e., 05/24/2019). The closest prior art found during the updated searches were Misra et al. US 2022/0078460 A1 and Liao et al. US 2021/0051335 A1. Although Misra et al. appear to address a variety of merge modes, Misra et al. does not disclose the merge mode with blending (e.g. CIIP) as required. Liao et al. on the other hand does disclose all of the claimed merge modes, however, the effective filing date comes after that of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1-3, 6-13, 16-23, 26-30, and 32-47 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486